 NEWTOWN CORPORATIONNewtown Corporation and Teamsters Local 651, af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 9-CA-15258 and 9-CA- 15418September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 13, 1981, Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, ' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Newtown Cor-poration, Lexington, Kentucky, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance (of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.' Member Jenkins would award interest on the backpay due in accord-ance with his dissent in Olympic Medical Corporation, 250 NLRB 146(1980).DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge:These consolidated cases were heard by me in Lexing-ton, Kentucky, on May 19, 1981, pursuant to chargesfiled by Teamsters Local 651, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (herein referred to as theUnion), in Case 9-CA-15258 on April 29, 1980,' and inCase 9-CA-15418 on June 6, and a consolidated amend-ed complaint issued on January 12, 1981.'All dates referred to are in 1980 unless otherwise stated.The consolidated amended complaint, which was fur-ther amended at the hearing, alleges that Newtown Cor-poration (herein referred to as the Respondent) violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein referred to as the Act), by fail-ing and refusing to return to their jobs employees DougBegstead, James Thompson, Jr., Shelby Russell, JohnSensabaugh, Behrouz Sattery, Junior Smith, and RoyRogers (herein referred to as the discriminatees) becausethey supported or assisted the Union and/or engaged ina strike caused by the Respondent's unfair labor prac-tices, and in order to discourage employees from engag-ing in such activities or other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection. It alleges that the Respondent violated Sec-tion 8(a)(l) and (5) of the Act by granting a wage in-crease to its unit employees without having afforded theUnion, which was their exclusive representative, an op-portunity to negotiate and bargain with respect to theraise.The Respondent in its answer filed at the hearing2denies having violated the Act and asserts as an affirma-tive defense that it was improperly and unlawfully certi-fied in Case 9-RC-13101 over its objections. Additionaldefenses raised at the hearing were: () the discriminateeswere not covered by the Act because the Respondentwas not subject to the Board's jurisdiction; (2) they wereterminated because of picket line misconduct; and (3)that the Union had agreed to allow the Respondent togrant its employees the wage increase.The issues involved are whether the Respondent vio-lated Section 8(a)(1), (3), and (5) of the Act as alleged byrefusing to bargain with the Union by unilaterally grant-ing the unit employees a wage increase and by discrimin-atorily failing and refusing to return the discriminatees totheir jobs because of their union and protected concertedactivities.Upon the entire record in these cases, from my obser-vations of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent,3I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Kentucky corporation, is engagedin the operation of a solid waste transfer station locatedat Lexington, Kentucky. It is a party to a contract withthe Lexington-Fayette Urban County Government(herein referred to as the County), a political subdivisionof the State of Kentucky, which provides, inter alia. thatthe Respondent performs refuse transfer services for thecounty. During the 12-month period preceding January12, 1981, a representative period, the Respondent, in thecourse of its business operations, described above, pro-vided services in excess of 50,000 pursuant to the con-tract, described above, for the county, which is directlyengaged in interstate commerce.2 Answers had previously been filed by the Respondent to each sepa-rate complaint issued prior to their consolidation.'The Union did not submit a brief258 NLRB No. 88659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent denies, however, that it is an employ-er within the meaning of Section 2(6) and (7) of the Actbecause it provides services to a political subdivision ofthe State.These defenses were previously considered and reject-ed by the Board in its decision in Newtown Corporation,251 NLRB 536 (1980),4which found on the facts as setforth supra, that the Respondent was an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.Therefore, I find, contrary to the Respondent's denial,that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local 651, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and the Bargaining UnitThe Respondent operates a solid waste transfer stationat Lexington, Kentucky. Included among its official andsupervisory personnel are President Stanley Rose, VicePresident David Rose, who previously held the positionof general manager, and Supervisor Jack Poster. 5On February 7, following a Board-conducted electionheld among the Respondent's employees on December14, 1979, the Union was certified as the collective-bar-gaining representative of the employees in the followingdescribed unit:All production and maintenance employees em-ployed by the Employer at its 1401 Old FrankfortPike, Lexington, Kentucky facility, including truckdrivers, litter pickers, maintenance men and trafficcontrollers, but excluding all office clerical employ-ees and all professional employees, guards and su-pervisors as defined in the Act.The Board in its Decision in Newtown Corporation,supra, found that the above-described unit constituted aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act and thatsince February 7, the Union has been and now is the cer-tified and exclusive representative of the unit employeesfor the purpose of collective bargaining within the mean-ing of Section 9(a) of the Act.B. Unlawful Wage IncreaseOn February 29, the Respondent granted its employeesa 25-cent-per-hour wage increase.Based on the undisputed testimony of James Thomp-son, Jr., the previous day Supervisor Foster called theemployees in the office and informed them they were' Official notice has been taken of that Decision which is presentlypending in the United States Court of Appeals for the Sixth Circuit.s These three individuals are supervisors under the Act.supposed to get a letter from the Union authorizing theraise and said they were going ahead and give it to themanyway.According to both President Rose and Vice PresidentRose the prior practice had been to give employeesraises every 6 months depending upon business condi-tions and this had included giving them 25-cent-per-hourincreases. The next raise would have been due aboutFebruary 29.President Rose testified when employees were hiredthey were informed that as conditions improved theywould receive raises and the Respondent would try tomake it 25 cents per hour every 6 months. However,Vice President Rose, who stated Supervisor Foster nowdoes the interviewing, upon being confronted with an af-fidavit given to a Board agent, acknowledged that whenhe last interviewed four employees to be hired duringthe period May to June 1979 he did not believe he toldthem there was any policy about giving raises on a 6-month basis. He did tell them they were not sure whenthey could give raises but as long as business improvedas they expected there would not be any difficulty inmaking periodic raises.President Rose stated that about February 19 he con-tacted Business Agent Edwards by telephone, explainedthe precedent for giving raises to the employees, andtold him the men were due a raise. Edwards' responsewas he would never stand in the way of anybody gettinga raise in wages whereupon he then asked Edwards tosend him a letter to that effect which Edwards promisedto do. Vice President Rose, who stated he also partici-pated in this conversation, testified on that occasion Ed-wards said he would like to see the men get a raise andsee any man get a raise he worked with and agreed tothe raise and promised, pursuant to their request, to senda letter to that effect. However, upon being asked spe-cifically what Edwards had said to show he agreed, VicePresident Rose stated Edwards said something like hedid not see any problem with that and hated to stand inthe way of anybody getting a raise and that he did notthink there would be a problem with it.No such letter was ever sent by Business Agent Ed-wards to the Respondent.President Rose, whose testimony was corroborated byVice President Rose, testified after 3 or 4 days went bywithout receiving the letter he contacted Business AgentEdwards who informed him he had been very busy andhad been out of town but said the letter was in the type-writer and he would get it shortly.The Respondent went ahead and put the raise intoeffect on February 29.President Rose further testified about March 10 whenhe still had not received the letter he tried to contactBusiness Agent Edwards but was informed Edwards wasout of town whereupon Kenneth Silvers, who was thepresident of the Union, then got on the telephone and in-formed him that he was running the Union and that theywere not going to get a letter.66 President Silvers did not testify.660 NEWTOWN CORPORATIONBusiness Agent Edwards denied making the statementsattributed to him by both President Rose and Vice Presi-dent Rose concerning his approving the raise for the em-ployees or agreeing to send them a letter to that effect.Rather, he stated that about the middle of Februarywhen Vice President Rose called and asked for permis-sion to give the employees a raise he informed him theycould not and said they had been certified by the Boardand they would he sitting down and hopefully negotiat-ing a contract. Approximately 1 week later PresidentRose called and also asked for permission to grant theemployees a raise, whereupon Edwards told Rose theycould not and said they would be sitting down and nego-tiating a contract and that would be the time to discussthe wages.I credit the testimony of Business Agent Edwardsrather than President Rose and Vice President Rose andfind that Edwards did not agree to the Respondentgranting its unit employees the 25-cent-per-hour wage in-crease on February 29. Apart from my observations ofthe witnesses in discrediting the testimony of PresidentRose and Vice President Rose, even Vice PresidentRose's own version failed to establish Edwards actuallyagreed to their granting the raise and no such letterwhich they themselves had demanded was ever receivedto confirm this alleged agreement. Moreover, their claimthat they were seeking the approval of the Union togrant the unit employees a raise while at the same timethe Respondent admittedly was refusing to recognize andbargain appears inconsistent with such contentions.Business Agent Edwards denied discussing the raisewith President Silvers.C. The Unfair Labor Practice StrikeThe Board in Newton Corporation, supra, found thatcommencing on or about February 7 and continuingthereafter the Union requested the Respondent to bar-gain collectively with it as the exclusive collective-bar-gaining representative of the unit employees and that theRespondent commencing on or about April 10 and con-tinuing thereafter unlawfully refused to recognize andbargain with the Union, thereby violating Section 8(a)(5)and (1) of the Act.During a meeting held on April 10, requested byPresident Rose to discuss Case 9-RC-13101, Union Busi-ness Agent Edwards testified that President Rose in-formed him the Respondent would not sit down and bar-gain because it felt the Board did not have jurisdiction inthat case. President Rose also mentioned they could goahead and strike or do whatever they wanted to but saidhe would replace them and continue doing business asusual.On Friday, May 23, Edwards testified that he alongwith Union Business Agent Ken Stacey and discrimina-tee James Thompson, Jr., met with President Rose andVice President Rose at which time President Rose againinformed him he could not sit down and negotiate be-cause he felt the Board did not have jurisdiction in thatcase.President Rose, who admitted the Respondent nevertried to negotiate a contract with the Union, acknowl-edged having such conversations with Edwards and fur-ther stated that when Edwards asked him about bargain-ing he had informed Edwards it was not timely to dis-cuss bargaining until it had been finally determined theRespondent was eligible under the Act to have a bar-gaining unit.Following the April 10 meeting with the Respondent,Union Business Agent Edwards credibly testified withoutdenial that he held a meeting of the Respondent's em-ployees at which they discussed striking, and the em-ployees gave him their approval to strike.On May 27, which was the first workday followingthe May 23 meeting, the Union engaged in a strike andbegan picketing at the Respondent's premises. The strikecontinued until the afternoon of May 30 when it wascalled off by Edwards after receiving notice that theGeneral Counsel had issued its refusal to bargain com-plaint against the Respondent on May 28 in the priorcase. On the afternoon of May 30, the Union sent theRespondent a mailgram notifying it that since complainthad issued it was terminating the strike and its memberswere being instructed to report back to work onMonday, June 2. Edwards stated he then instructed theemployees who had been on strike to return to work.D. The Discharge of the StrikersThe discriminatees, Doug Begstead, James Thompson,Jr., Shelby Russell, John Sensabaugh, Behrouz Sattery,Junior Smith, and Roy Rogers, all in the strike and en-gaged in picketing at the Respondent's premises.James Thompson, Jr., credibly testified, withoutdenial, that on May 27 Vice President Rose came to thepicket line, called him aside, and asked him to get themen back to work or said they would be fired. He in-formed Rose he would have to talk to the men because itwas not up to him to decide. Later that same morning hehad a similar conversation at the picket line with Presi-dent Rose who told him that the employees would beterminated or replaced7if the employees did not comeback to work. The next morning President Rose returnedto the picket line and talked to all of the pickets abouttheir returning to work.8President Rose acknowledged for the first 3 days ofthe strike that he appeared at the picket line and fromthe very beginning urged the strikers to come back towork to protect their jobs and told them repeatedly theywere making a mistake.On June 2, all of the discriminatees made uncondition-al offers to return to work.Based on the testimony of James Thompson, Jr.,Junior Smith, and Doug Begstead upon their reportingfor work on June 2 along with Shelby Russell and RoyRogers,9Supervisor Foster informed all of them theyhad been replaced and would have to see PresidentRose. Upon their going to see President Rose, he in-formed them they would receive a letter from his attor-' Thompson was not certain whether Rose used the word "terminated"or "replaced."8 These threats were not alleged as violations and, accordingly, no in-dependent finding of a violation will be made.9 According to Thompson there were five other employees with him,however, the other employee was not identified.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDney. John Sensabaugh also testified that when he report-ed to work that same day Supervisor Foster informedhim he had been replaced and provided him with thetelephone number for attorney Houlihan, who advisedhim he would be receiving a letter.Supervisor Foster acknowledged telling the strikerswhen they reported to work on June 2 that they had allbeen replaced and any further discussions would have tobe with President Rose or the Respondent's lawyer. Histestimony reflects that he was told on May 28 or 29 ifthe men did not come back to work to hire new employ-ees. While Foster stated he hired approximately two em-ployees during the strike, he acknowledged he did notknow whether he had replaced all of the strikers by June2 and further said the bulk of the hiring occurred duringthe full week after the strike.President Rose sent letters to all of the discriminateesdated June 2 which provided as follows:We have received from Teamsters Local #651notice that the strike begun against us on May 27,1980 has been terminated. You have applied to usfor reinstatement to your job. This is to notify youthat on the account of your misconduct on thepicket line and in support of the strike in which youparticipated, or which misconduct you supported,your employment is hereby terminated.President Rose testified that the entire basis for his notreinstating the strikers was because of their misconducton the picket line.E. Alleged Strike MisconductThe Respondent presented certain evidence of allegedmisconduct on the part of the strikers upon which Presi-dent Rose claimed he relied as reasons for not reinstatingthem. President Rose admittedly was not present whenthese alleged incidents occurred.He described one incident occurred where a driverwho was reporting to work and the driver's wife whowas driving him to work both felt threatened. However,no details of the incident were given to establish eitherwhat caused them to feel threatened or which, if any,strikers may have been responsible.Supervisor Foster testified that he observed the pick-ets10walk across the driveway more or less shoulder toshoulder as the city trucks approached showing theywere on picket. However, as the trucks pulled in thepickets would drift back and tell the drivers they wereon strike. Although on occasions the trucks would haveto slow down a bit until the pickets moved out of theway, Foster acknowledged the trucks were allowed tocome through and there was no violence.Cecil Smith, who was hired by the Respondent as atruckdriver during the strike, testified on Thursday orFriday morning, which would have been May 29 or 30,as he was entering the landfill at gate two Junior Smithand two or three other guys stopped him and JuniorSmith said to him, "We will kill for our jobs." Accord-ing to Cecil Smith, he understood the statement to meanO These pickets were not identified.they were going to whip him which frightened him.Under cross-examination Cecil Smith acknowledged thatJunior Smith had also mentioned they had jobs to pro-tect and did not want to lose them and had families tofeed and had asked him why he was crossing the picketline whereupon he told them he had a family to feed tooand that was why he was taking this job. Although CecilSmith identified James Thompson, Jr., and John Sensa-baugh as persons he had talked to before, he did notidentify any of those persons, besides Junior Smith, whohe said were present in the group which he later de-scribed consisted of about five persons rather than twoor three as originally stated.Cecil Smith admitted after the statement was madethat he drove through the picket line and continued towork without being assaulted.Cecil Smith filed a complaint, dated May 29, concern-ing the incident with the Lexington-Fayette County Di-vision of Police. The complaint signed by Cecil Smithwhich reflect pickets threatened to do Smith bodilyharm, further states, "They made no statement as to thekind of bodily harm that they intended to use." Thecomplaint on which no action was taken further reflectsSmith stated he was not going to obtain any warrant.Junior Smith admitted having a conversation withCecil Smith at the picket line on May 29 where he andtwo other strikers were picketing as Cecil Smith camethrough the gate but denied making the threat attributedto him. According to him all he asked Cecil Smith wasnot to cross the picket line. However, Cecil Smith saidhe had a family to support and he had been out of workand was going to cross it whereupon he stepped backout of the way and Cecil Smith drove through and wentto work.Doug Begstead, who testified he was at the gate thatmorning picketing along with Junior Smith and maybeone more employee stated as Cecil Smith drove upJunior Smith asked him not to cross the picket line.However, Cecil Smith went ahead and crossed it. Beg-stead could not hear Cecil Smith's response.I credit the testimony of Junior Smith, which was cor-roborated by Doug Begstead and find that neither JuniorSmith nor any other pickets with him impliedly threat-ened to kill or to do bodily harm to Cecil Smith, who Idiscredit. Besides my observations of the witnesses in dis-crediting Cecil Smith, his testimony was not only contra-dictory but the complaint signed by him makes no refer-ence to the implied threat to kill him and in fact states hewas not told of the kind of bodily harm they intended touse.The Respondent filed a complaint on May 30 with theFayette Circuit Court, First Division, against the Unionand the pickets seeking a restraining order and injunctionalleging the pickets had threatened the Respondent's em-ployees with physical violence or harm thus preventingthem from working and had blocked the roadway at theRespondent's facility and blocked vehicles seeking to useit. A notice of voluntary dismissal on this action wasfiled with the court on June 2, after the strike had ended.662 NEWTOWN CORPORATIONF. Analysis and ConclusionsThe General Counsel contends the Respondent violat-ed Section 8(a)(l), (3), and (5) of the Act by refusing tobargain with the Union by unilaterally granting the unitemployees a wage increase and by discriminatorily fail-ing and refusing to return the discriminatees to their jobsbecause of their union and protected concerted activities.The Respondent denies having violated the Act andasserts as affirmative defenses that it was improperly andunlawfully certified in Case 9-RC-13101 over the Re-spondent's objections; that the discriminatees were notcovered by the Act because the Respondent was not sub-ject to the Board's jurisdiction and they were also termi-nated because of picket line misconduct; and that theUnion had agreed to allow the Respondent to grant itsemployees a wage increase.The Board in Newtown Corporation, supra, previouslyconsidered and rejected the Respondent's claim that itwas improperly and unlawfully certified in Case 9-RC-13101 and found as previously noted the Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. Accordingly, the af-firmative defense that it was improperly and unlawfullycertified as well as the affirmative defense claiming thediscriminatees are not covered by the Act lack merit andare hereby rejected.Section 8(a)(l) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment, to en-courage or discourage membership in any labor organi-zation ...." Section 8(aX5) of the Act prohibits an em-ployer from refusing to bargain collectively with the rep-resentative of its employees.The initial issue discussed is whether granting the unitemployees a wage increase was unlawful.The statutory obligation to bargain requires the partiesto meet at reasonable times and confer in good faith withrespect to rates of pay, wages, hours of employment, andother conditions of employment. The law is well estab-lished that the unilateral changes of "wages, hours andterms and conditions of employment" by an employerobligated to bargain with the representative of its em-ployees in an appropriate unit violates Section 8(a)(5) ofthe Act. Master Slack and/or Master Trousers Corp., etaL, 230 NLRB 1054 (1977), enfd. 618 F.2d 6 (6th Cir.1980); Amsterdam Printing and Litho Corp., 223 NLRB370 (1976); and N.L.R.B. v. Benne Katz, etc., d/b/a Wil-liamsburg Steel Products Co., 369 U.S. 736 (1962).The findings, supra, establish that on February 7 theUnion was certified by the Board as the collective-bar-gaining representative of the employees in the appropri-ate unit. Notwithstanding that the Union representedthese unit employees, the Respondent on February 29admittedly at a time it was refusing to recognize and bar-gain with the Union granted its unit employees a 25-cent-per-hour wage increase. This occurred despite the factthe Respondent not only put it into effect unilaterallyand without first bargaining with the Union over thewage increase but the Union, contrary to the Respond-ent's assertions, had specifically refused the Respondent'srequests to put it into effect because the Union wantedthe subject of wages to be discussed in negotiations.Under these circumstances, I find the Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union by unilaterally and without bargain-ing with the Union granting its unit employees a 25-cent-per-hour wage increase on February 29.The remaining issue to be resolved is whether the Re-spondent discriminatorily failed and refused to return thediscriminatees to their jobs.Unfair labor practice strikers are entitled to immediatereinstatement upon application even if replacements havebeen hired. Atlas Metal Parts Co., Inc., 252 NLRB 205(1980); and Mastro Plastics Corp., and French-AmericanReeds Mfg. Co., Inc. v. N.L.R.B., 350 U.S. 270 (1956).An employer's refusal to reinstate such strikers violatesSection 8(a)(3) and (1) of the Act. Southwestern Pipe, Inc.,179 NLRB 364 (1969), enfd. in part and denied in part444 F.2d 340 (5th Cir. 1971).Serious acts of misconduct arising during a strike maydisqualify a striker from the Act's protection. Cornet Ca-suals, Inc., 207 NLRB 304 (1973). The standard appliedby the Board is that an employee does not forfeit suchprotection under the Act unless his conduct is so violentor of such a nature as to render that employee unfit forfurther service. Hawthorne Mazda, Inc., 251 NLRB 313(1980).While an employer may defend its action in disciplin-ing an employee for strike misconduct by showing it hadan honest belief that the employee was guilty of strikemisconduct of a serious nature, such defense can be over-come by showing that either the employee did notengage in the conduct asserted or that such conduct wasprotected. To establish an honest belief of misconduct,however, requires specificity in the record linking partic-ular employees to particular allegations of misconduct.General Telephone Company of Michigan, 251 NLRB 737(1980). See N.L.R.B. v. Burnup & Sims, Inc., 379 U.S. 21(1964).The findings, supra, establish that on May 27 theUnion engaged in a strike against the Respondent andbegan picketing its premises. Prior to the strike not onlyhad the Respondent unlawfully granted its employees awage increase on February 29 as herein found, but assubsequently found by the Board in Newtown Corpora-tion, supra, the Respondent commencing on or aboutApril 10 had unlawfully refused to recognize and bargainwith the Union in violation of Section 8(a)(5) and (1) ofthe Act. Following the April 10 meeting at which Presi-dent Rose refused to sit down and negotiate a contractand so informed the Union's representatives the employ-ees held a meeting and approved a strike which occurredthe first workday following the May 23 meeting atwhich President Rose again informed the Union's repre-sentatives he could not sit down and negotiate a con-tract.The standard applied in determining whether a strikeis an unfair labor practice strike is whether it is onecause "in whole or in part" by an unfair labor practice.663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCitizens National Bank of Willmar, 245 NLRB 389(1979).Here, based on the foregoing evidence, I am persuad-ed, and find, that the May 27 strike from its inceptionwas caused by the Respondent's unfair labor practices inunlawfully granting the employees a wage increase andby unlawfully refusing to recognize and bargain with theUnion and therefore it was an unfair labor practicestrike.The evidence, supra, further establishes that on June 2,following the termination of the strike when the discri-minatees, who were all unfair labor practice strikers,made unconditional offers to return to work, they werefirst informed they had been replaced but subsequentlysent letters dated June 2 terminating them, "on accountof your misconduct on the picket line and in support ofthe strike in which you participated, or which conductyou supported."During the strike itself Vice President Rose had solic-ited discriminatee James Thompson, Jr., to get the strik-ers to return to work or be fired, and President Rose hadalso solicited Thompson to get the employees to returnto work and told him they would either be terminated orreplaced if they did not.The claim made by the Respondent that the discrimin-atees had engaged in strike misconduct sufficient to war-rant their discharges is unsupported by any probativeevidence. Having found that Junior Smith did not threat-en Cecil Smith as alleged, no specific acts of misconductwere shown to have been engaged in by any of the otherdiscriminatees.Apart from the failure of the Respondent to specifical-ly identify which discriminatees except for Junior Smith,who it claimed had engaged in misconduct, there was nocredible evidence proffered to even establish any miscon-duct, serious or otherwise, had occurred. The testimonyof the Respondent's own witness Supervisor Fosterfailed to establish the pickets locked ingress and egress tothe Respondent's premises and it was not shown how orwhat may have caused the unidentified driver and hiswife to feel threatened.Absent as here any evidence showing the discrimina-tees had engaged in strike misconduct, I reject the Re-spondent's alleged reasons for terminating them. More-over, I do not find sufficient evidence to show the Re-spondent possessed an honest belief they had engaged inany strike misconduct.Based on the foregoing evidence, including the Re-spondent's union animus as established by its unlawfullygranting the wage increase; its threats to discharge thediscriminatees while they were on the picket line for re-fusing to return to work during the strike; the conflictingreasons given for their terminations; and having rejectedthe Respondent's defenses for their terminations, I ampersuaded, and find, that the Respondent on June 2 dis-criminatorily discharged unfair labor practice strikersDoug Begstead, James Thompson, Jr., Shelby Russell,John Sensabaugh, Behrouz Sattery, Junior Smith, andRoy Rogers because of their union activities thereby vio-lating Section 8(a)(3) and (1) of the Act and the Re-spondent's reasons given for these terminations were buta mere pretext to concede the real discriminatory reasonherein found.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1. Newtown Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Teamsters Local 651, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by the Employer at its 1401 Old Frankfort Pike,Lexington, Kentucky, facility, including truck drivers,litter pickers, maintenance men and traffic controllers,but excluding all office employees and all professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. The Union is now, and at all times material herein,has been the exclusive representative for the purpose ofcollective bargaining of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act.5. By unilaterally and without bargaining with theUnion granting its employees in the aforesaid unit a 25-cent-per-hour wage increase, the Respondent has en-gaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.6. By discriminatorily discharging Doug Begstead,James Thompson, Jr., Shelby Russell, John Sensabaugh,Behrouz Sattery, Junior Smith, and Roy Rogers on June2, 1980, because of their union activities, the Respondenthas violated Section 8(a)(3) and (1) of the Act.7. The strike, which began on May 27, 1980, havingbeen caused by the Respondent's unfair labor practiceswas an unfair labor practice strike.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Accordingly, having found that the Respondent unilat-erally effected changes in its unit employees' wages with-out bargaining with the Union, it shall be ordered tocease and desist from engaging in such conduct and from664 NEWTOWN CORPORATIONany like or related conduct and, upon request bargain,with the Union concerning the wage increase given tothe unit employees on February 29, 1980. Language willalso be included against construing the remedial Order asrequiring revocation of the wage increase granted theunit employees on February 29, 1980.The Respondent shall be ordered to offer immediateand full reinstatement to Doug Begstead, James Thomp-son, Jr., Shelby Russell, John Sensabaugh, Behrouz Sat-tery, Junior Smith, and Roy Rogers to their former jobsor, if those jobs no longer exist, to substantially equiva-lent jobs, without prejudice to their seniority and otherrights and privileges and make them whole for any lossof earnings and other compensation they may have suf-fered as a result of the discrimination against them whenthey were unlawfully discharged on June 2, 1980. Back-pay is to be computed in the manner prescribed by theBoard in F. W. Woolworth Company, 90 NLRB 289(1950), and with interest in accordance with Florida SteelCorporation, 231 NLRB 651 (1977)."Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER12The Respondent, Newtown Corporation, Lexington,Kentucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Unilaterally instituting changes in wages, rates ofpay, hours, or other terms and conditions of employmentof its employees in the appropriate unit described below,without first notifying and consulting with Teamsters651, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica:All production and maintenance employees em-ployed by the Employer at its 1401 Old FrankfortPike, Lexington, Kentucky facility, including truckdrivers, litter pickers, maintenance men and trafficcontrollers, but excluding all office clerical employ-ees and all professional employees, guards and su-pervisors as defined in the Act.(b) Discouraging membership in, sympathies for, andactivities on behalf of Teamsters Local 651, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, or anyother labor organization, by discharging or in any othermanner discriminating against employees in regard totheir hire or tenure of employment or any term or condi-tion of employment." See, generally, Isis Plumbinq & Heating Co., 138 NLRB 716 (1962).12 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively with the afore-said Union as the exclusive bargaining representative ofthe employees in the appropriate bargaining unit de-scribed above, regarding the February 29, 1980, wage in-crease given to the unit employees. However, no provi-sion in this Order shall in any way be construed as re-quiring the Respondent to revoke any wage increaseheretofore granted to its employees in the aforesaid unit.(b) Offer immediate and full reinstatement to DougBegstead, James Thompson, Jr., Shelby Russell, JohnSensabaugh, Behrouz Sattery, Junior Smith, and RoyRogers to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prejudiceto their seniority and other rights and privileges, andmake them whole for any loss of earnings and othercompensation they may have suffered as a result of thediscrimination against them herein found in the mannerset forth in that section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze and determine the amount ofbackpay due under the terms of this Order.(d) Post at is Lexington, Kentucky, facility copies ofthe attached notice marked "Appendix." 3 Copies of saidnotice, on forms furnished by the Regional Director forRegion 9, after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended consoli-dated complaint be, and hereby is, dismissed insofar as italleges unfair labor practices not specifically foundherein.'" In the event that this Order is enforced b a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."665 DECISIONS OF NATIONAL IAO3R REI.ATIO)NS 13OARDAPPENDIXNoricil To EMPlOYEI:SPOSTIAI) BY ORI)DER 01 HINATIONA LABOR REL.ATIONS BOARI)An Agency of the United States GovernmentWI Wil.L NOT unilaterally institute changes inwages, rates of pay, hours, or other terms and con-ditions of employment of our employees withoutprior notification to and bargaining with TeamstersLocal 651, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, in the following appropriateunit:All production and maintenance employees em-ployed by the Employer at its 1401 Old Frank-fort Pike, Lexington, Kentucky facility, includingtruck drivers, litter pickers, maintenance men andtraffic controllers, but excluding all office clericalemployees and all professional employees, guardsand supervisors as defined in the Act.WE WIl. NorT discourage membership in, sympa-thies for, or activities on behalf of Teamsters Local651, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization, by dis-charging or in any other manner discriminateagainst the employees in regard to their hire ortenure or employment or any term or condition ofemployment.WE will NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed in Section 7of the Act.WE WII.I., upon request, bargain collectively withthe aforesaid Union as the exclusive bargaining rep-resentative or our employees in the appropriate bar-gaining unit, described above, regarding the wageincrease granted to our unit employees on February29, 1980.WE WIL.L offer immediate and full reinstatementto Doug Begstead, James Thompson, Jr., ShelbyRussell, John Sensabaugh, Behrouz Sattery. JuniorSmith, and Roy Rogers to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent jobs, without prejudice to their seniority andother rights and privileges and WE WILL make themwhole for any loss of earnings and other compensa-tion they may have suffered by reason of our discri-minatorily discharging them, with interest.NEWTON CORPORATION666